DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

Claim Status
Claims 1 (Currently Amended)
Claim 2-19 and 22 (Previously Presented)
Claims 20-21 (Canceled)

Response to Arguments
Applicant's amendments and arguments, filed on 03/23/2021, have been fully considered, but are not in condition for allowance because the combination of the prior arts still reads on the amended claim recitation.
Regarding the Applicant’s argument that the prior art(s) does/do not teach “the at least one controller being disposed inside of a connection box within the at least one of the charging ports, the at least one connection manager being disposed inside of the 
It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; in which,
Buchanan teaches in Fig. 4 and 5, at least one controller 122 and/or 148 for controlling at least one of the power converters plurality of DC modules 124; or 140, and/or for controlling col. 3, lines 39-44 the switching operations of the switchable connection matrix 144, 146; col. 3, lines 49-55 and the at least one of the power converters DC modules 124; or 140.
Whereas, Schuler teaches at least one connection manager [0095] for controlling safety settings of energy supply [0041] [0092] [0093], safety signal in accordance with SAE J1772 standard [0025] to the at least one of the charging ports comprising EVSE or charging interface 88, Fig. 5, 6; coupled to the vehicle [0092] [0096]; the at least one controller 71 of 70, Fig. 5, 6; [0094]-[0096] being disposed within the at least one of the charging ports.
Furthermore, Souther teaches in Fig. 2, the at least one controller 112; [0020]- [0022] being disposed inside of a connection box 110 within the at least one of the charging ports 110+130; SAE J1772 standard [0020], last  4 lines, the at least one connection manager 114+116; [0020]-[0022], being disposed inside of the connection box 110 within the charging ports 110+130. 
The combination of the prior arts discloses the claim recitation in argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 16, 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchanan (U.S. 7256516), in view of Schuler (U.S. 2010/0066170) and further in view of Souther (U.S. 2004/0130288).

Regarding claim 1, Buchanan teaches in Fig. 4, a charging system (abstract, line 1-2), comprising:
a plurality of charging ports (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4), each with an interface for power exchange (abstract; col. 3, lines 61-64; col. 4, lines 1-8) with at least one electric vehicle (vehicle(s) coupled to charging port(s) via bus 128 and/or 130; abstract, lines 1-7);
a plurality of power converters (a plurality of DC charging modules 124 received power from utility power source via circuit breaker CB 108 and AC rectifier; or 140, Fig. 5) for converting power from a power source (utility power source via circuit breaker CB 108) to a desired format (col. 3, lines 17-37) for charging the at least one electric vehicle (vehicle(s) coupled to charging port(s) via bus 128 and/or 130; abstract, lines 1-7);

at least one controller (power controller 122, Fig. 4; or 148, Fig. 5) for controlling at least one of the power converters (DC modules 124; or 140, Fig. 5), and/or for controlling (col. 3, lines 39-44) the switching operations of the switchable connection matrix (144, 146; Fig. 5; col. 3, lines 49-55) and the at least one of the power converters (DC modules 124; or 140, Fig. 5);
a communication means (col. 3, lines 23-28; col. 7, lines 53-67) for exchanging parameters with the at least one electric vehicle (vehicles coupled to charging ports via bus 128 and 130); and 
Buchanan does not explicitly teach at least one connection manager for controlling safety settings of energy supply to the at least one of the charging ports (although Buchanan teaches per col. 10, lines 54-67 through col. 11, lines 1-9, net power distributed to power port not exceeding designated or maximum power limit); (the at least one controller) being disposed within the at least one of the charging ports.
Schuler teaches at least one connection manager ([0095] [0096]) for controlling safety settings of energy supply ([0041] [0092] [0093], safety signal in accordance with SAE J1772 standard [0025]) to the at least one of the charging ports (charging port or charging column or charging station comprising EVSE [0092] [0096] or charging interface 88, Fig. 5, 6; coupled to the vehicle per [0096] [0092] [0003]); the at least one controller (71 of 70, Fig. 5, 6; [0094]-[0096]) being disposed within the at least one of the charging ports (charging port or charging column or charging station comprising EVSE [0092] [0096] or charging interface 88, Fig. 5, 6; coupled to the vehicle per [0096] [0092] [0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate one connection manager for controlling safety settings  of energy supply to the at least one of the charging ports; (the at least one controller) being disposed within the at least one of the charging ports of Schuler’s power distribution into Buchanan’s battery charging system, in order to comply with the SAE J1772 standard ([0025]; Schuler, that is similar to the application’s [0046] [0047]), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
The combination does not explicitly teach (the at least one controller) being disposed inside of a connection box within (the at least one of the charging ports) (the at least one connection manager) being disposed inside of the connection box within (the at least one of the charging ports).
Souther teaches the at least one controller (112, Fig. 2; [0020]-[0022]) being disposed inside of a connection box (110, Fig. 2) within the at least one of the charging ports (110+130, Fig. 2; SAE J1772 standard [0020], last  4 lines), the at least one connection manager (114+116, Fig. 2; [0020]-[0022]) being disposed inside of the connection box (110, Fig. 2) within the charging ports (110+130, Fig. 2; SAE J1772 standard [0020], last  4 lines). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate (the at least one controller) being disposed inside of a connection box within (the at least one of the charging ports), the at least one connection manager being disposed inside of the connection box within 

Regarding claim 16, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler, wherein the controller (148) is an internal controller (148) in connection matrix (144, 146) to control the operation of said connection matrix (col. 3, lines 49-58).

Regarding claim 17, Buchanan teaches, the charging system according to claim 1, in view of Schuler, wherein the switchable connection matrix (144, 146, Fig. 5) can be controlled based on input from an internet connected system (col. 11, lines 37-42) or computer implemented method (col. 3, lines 10-15, and 23-28).

Regarding claim 22, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler and further in view of Souther, wherein each of the plurality of charging ports (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4) comprises one of the connection box (110, Fig. 2; Souther) disposed within the respective charging port (110+130, Fig. 2; SAE J1772 standard [0020], last  4 lines; Souther).

Claims 2-15 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchanan (U.S. 7256516), Schuler (U.S. 2010/0066170) and Souther (U.S. 2004/0130288), as applied above in claim 1, and further in view of Kurayama (U.S. 2010/0106631).

Regarding claim 2, Buchanan teaches in Fig. 5, the charging system according to claim 1, in view of Schuler and further in view of Souther, wherein the at least one of the power converters (140, 142, Fig. 5) and the switchable connection matrix (144, 146, Fig. 5) are at... Buchanan does not explicitly teach (the switchable connection matrix are at) a remote location (from the at least one of the charging ports).
Kurayama teaches the at least one power converter (DC stabilizer power supply circuit, Fig. 5) and the connection matrix (9, 10, 11, Fig. 5) at a remote location ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter and the connection matrix at the remote location of Kurayama’s into Buchanan’s, in view of Schuler’s and further in view of Souther’s, in order to remotely control the power supply system.

Regarding claim 3, Buchanan teaches in Fig. 5, the charging system according to claim 2, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprises: the at least one of the power converters 

Regarding claim 4, Buchanan further teaches in Fig. 5, the charging system according to claim 3, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) is a transformer house (the enclosure housing all elements in unit 102.  It’s noted the examiner interprets 102 to be a transformer since it transforms AC power into DC power, Fig. 4) ([0006] [0037], lines 9-14; [0041]; Kurayama) or forms part thereof.

Regarding claim 5, Buchanan teaches in Fig. 4, the charging system according to claim 3, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprising: an energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 7-11) ([0037], lines 9-14; Kurayama).

Regarding claim 6, Buchanan teaches in Fig. 4, the charging system according to claim 5, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 
Regarding claim 7, Buchanan teaches, the charging system according to claim 6, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the at least one of the power converters (140, 142, Fig. 5) is arranged for a charging port (charging ports coupled to batteries 160 and/or vehicles via bus 164, 128, 130, etc.; abstract, lines 2-4). Buchanan does not explicitly teach (the at least one of the power converters) is physically arranged below a charging port.
Kurayama teaches the power converter (DC stabilizer power supply circuit, Fig. 5) is physically arranged below a charging port ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter is physically arranged below a charging port of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Souther’s, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 8, Buchanan teaches in Fig. 5, the charging system according to claim 5, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the controller (148) is an internal controller (148) in the switchable connection 

Regarding claim 9, Buchanan teaches the charging system according to claim 8, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) can be controlled based on input from an internet connected system (col. 11, lines 37-42) or computer implemented method (col. 3, lines 10-15, and 23-28).
Regarding claim 10, Buchanan teaches, the charging system according to claim 5, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) is controllable based on decision rules (col. 3, lines 23-37; col. 7, lines 23-42).

Regarding claim 11, Buchanan teaches, the charging system according to claim 10, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the controller (148, Fig. 5) is coupled to the plurality of power converters (140, 142, Fig. 5) via the internet (col. 11, lines 37-42) from the remote location ([0023], lines 4-11; Kurayama).

Regarding claim 12, Buchanan further teaches, the charging system according to claim 2, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated 

Regarding claim 13, Buchanan teaches in Fig. 4, the charging system according to claim 2, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42) comprises: an energy storage system (battery module 162; col. 9, lines 58-67; col. 4, lines 7-11) ([0037], lines 9-14; Kurayama).

Regarding claim 14, Buchanan teaches the charging system according to claim 13, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the plurality of power converters (140, 142, Fig. 5) and the transformer (the enclosure housing all elements in unit 102.  It’s noted the examiner interprets 102 to be a transformer since it transforms AC power into DC power, Fig. 4) ([0006] [0037], lines 9-14; [0041]; Kurayama) are located in separate rooms ([0023], lines 4-6, 10-12; Kurayama) within the remote location ([0023], lines 4-11; Kurayama) (remote location indicated via symbols shown on cable/bus 128, 130; in which vehicles are further apart from the housing 124; col. 11, lines 37-42).

Regarding claim 15, Buchanan teaches the charging system according to claim 1, in view of Schuler and further in view of Souther. Buchanan does not explicitly teach (wherein the at least one of the power converters) is physically arranged below (the at least one of the charging ports).
	Buchanan does not explicitly teach the power converter is physically arranged below a charging port.
Kurayama teaches the power converter (DC stabilizer power supply circuit, Fig. 5) is physically arranged below a charging port ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converter is physically arranged below a charging port of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Souther’s, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 18, Buchanan teaches the charging system according to claim 15, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the switchable connection matrix (144, 146, Fig. 5) is controllable based on decision rules (col. 3, lines 23-37; col. 7, lines 23-42).

Regarding claim 19, Buchanan teaches, the charging system according to claim 16, in view of Schuler, further in view of Souther, and further in view of Kurayama, wherein the controller (148, Fig. 5) is coupled to the plurality of power converters (140, 142, Fig. 5) 
Kurayama teaches power converters (DC stabilizer power supply circuit, Fig. 5) from a remote location ([0023], lines 4-11). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power converters from the remote location of Kurayama’s battery charger into Buchanan’s, in view of Schuler’s and further in view of Souther’s, in order to remotely control the power supply.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 8314511, U.S. 2002/0104323, U.S. 2008/0197811, U.S. 5926004, U.S. 2011/0221387 and U.S. 2010/0277121.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG V BUI/
Examiner, Art Unit 2859